DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the deck" in line .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 2018/0215302).  Fig. 6 of Reid discloses:
With regard to claim 1 - A trailer, comprising: 
a chassis 116; 
a plurality of positioning assemblies, wherein each positioning assembly of the plurality of positioning assemblies comprises: 
a positioning arm 130A, 130B comprising a positioning cable connection element 172, 
wherein: 
the positioning arm is configured to move between a first position in which the chassis is in a lowered position and a second position in which chassis is in a raised position via action of a positioning cable 176, 178 attached to the positioning cable connection element, and 
the positioning arm is connected to an axle tube 166A; and 
a suspension arm 138 connected to a torsion axle 136, wherein the torsion axle 136 extends at least partially into the axle tube 166A; 
a plurality of positioning cables 176, 178, wherein each positioning cable of the plurality of positioning cables is connected to at least one positioning arm 170A of one positioning assembly of the plurality of positioning assemblies; and 
a device 182 configured to cause the positioning cables to move between a first cable position in which the chassis is in a lowered position and a second cable position in which chassis is in a raised position.

With regard to claim 2 - further comprising: a plurality of guide ring assemblies 186, wherein each guide ring assembly of the plurality of guide ring assemblies is associated with one positioning arm of one positioning assembly of the plurality of positioning assemblies.

With regard to claim 3 - wherein each guide ring assembly of the plurality of guide ring 186 assemblies comprises a guide ring through which a positioning cable 177 of the plurality of positioning cables connects to a positioning arm of one positioning assembly of the plurality of positioning assemblies.

With regard to claim 4 - wherein: the chassis comprises a deck 122, and each guide ring assembly connects to the deck via a mount plate assembly 162.

With regard to claim 5 - further comprising: a control cable 170 connected to the device and to a cable connection assembly 172, wherein the cable connection assembly 172 is connected to the plurality of positioning cables 176, 178.

With regard to claim 6 - wherein the device 182 comprises a winch.

With regard to claim 7 - wherein for each respective positioning assembly of the plurality of positioning assemblies, the positioning arm 130A comprises an aperture 192A configured to allow a positioning cable to connect to the positioning cable connection element through the positioning arm.

With regard to claim 8 - wherein each positioning cable of the plurality of positioning cables comprises a synthetic cable (“For example, a manual (i.e. hand-cranked) winch could also be used. Winch cable 170 and lifting cables 176 and 178 may be made of any material of suitable strength, such as a braided steel cable, a braided fabric cable, a solid cable, a chain, and others.” – see ¶[0073]).

With regard to claim 9 - wherein for each respective positioning assembly of the plurality of positioning assemblies, the positioning arm 130A and the suspension arm 138 of the respective positioning assembly are located outboard of the deck.

With regard to claim 10 - wherein for each respective positioning assembly of the plurality of positioning assemblies, the positioning arm 130A is longer than the suspension arm 138 of the respective positioning assembly.

With regard to claim 11 - wherein: the chassis comprises a deck, and the deck comprises a level portion 122 and an angled portion 122B.

With regard to claim 12 - wherein the angled portion of the deck is angled less than or equal to four degrees below a plane formed by the level portion of the deck (“The angle 121 of trailer deck portion 122B is shown here with reference to the angle of trailer deck portion 122A (as compared to with reference to the ground level above in FIG. 2B) and may be alternatively referred to as the trailer deck angled portion declination angle. In various embodiments, angle 121 may be equal to or less than 5 degrees, 4 degrees, 3 degrees, 2 degrees, and so on.” – see ¶[0064]).

With regard to claim 13 - wherein the deck comprises a plurality of deck ribs 160A, 160B on a lower surface of the deck.

With regard to claim 14 - wherein: the chassis comprises at least one rail 106, the at least one rail connects to at least one side of the deck 122, and the at least one rail comprises a track and rail system disposed within the at least one rail.

With regard to claim 15 - further comprising: a controller configured to receive remote control signals to control an operation of the winch 182 (“In some embodiments, equipment enclosure 180 may include an electronic controller connected to a signal receiver, such as an antenna, so that operation of electric winch 182 may be controlled, for example, by wireless remote control.” – see ¶[0086]).

With regard to claim 16 - further comprising: 
an equipment enclosure 180; 
a solar panel located on a surface of the equipment enclosure; 
a battery 164 located within the equipment enclosure; and 
a charging circuit located within the equipment enclosure and electrically connected between the solar panel and the battery (“Equipment enclosure 180 may also include a solar panel on its cover (not shown) and a charging circuit in order to provide a renewable trickle charge to battery 164, such that battery 164 maintains a useable charge at all times.” – see ¶[0085]).

With regard to claim 17 - wherein: the chassis comprises a deck 122; and 
the device 182 is positioned below the deck.

With regard to claim 18 - wherein the device 182 is mounted to a bottom surface of the deck via a winch mount plate 118.

With regard to claim 19 - wherein: the plurality of positioning assemblies comprises four positioning assemblies (see Fig. 6), a first subset of the four positioning assemblies is connected to a first axle tube 166A, and a second subset of the four positioning assemblies is connected to a second axle tube 166B.

With regard to claim 20 - wherein: the plurality of positioning assemblies comprises two positioning assemblies, and the two positioning assemblies are connected to a single axle tube 166A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 7, 2022